Title: To Thomas Jefferson from William B. Giles, 6 May 1792
From: Giles, William Branch
To: Jefferson, Thomas


          
            Sir
            Philadelphia May 6th. 1792
          
          A written request from you was some days since, presented to me as one of the delegation in Congress for the state of Virginia, to communicate to you such information respecting the present state  of Debts due to British subjects in that state, as had come to my knowedge; in compliance with which request, I now furnish you with the following state of facts.—Previously to my election to congress, I had been ingaged for several years in the practice of Law in the state of Virginia. In the prosecution of that business I was often applyed to upon the subject of Debts due to British subjects and had an opportunity of observing the proceedings of several of the courts in suits brought for the recovery of such debts. The rules of several of the county courts were not intirely uniform. In some of the counties, suits of that description were generally continued upon the docketts without trial, but they were such as were not much pressed by the plaintiff’s counsel. In other counties they were brought to trial, and in all the cases within my recollection, in which the debts were established by competent testamony, judgements were rendered for the plaintiffs, except in one instance in the court for the county of Chesterfield, where upon an issue of fact upon the plea of a British debt! the jury found the plaintiffs to be British subjects, which finding caused some delay, but judgement was afterwards rendered in the same court for the same debt, and the money since paid under the judgement.
          The plaintiffs in this suit were formerly British merchants under the firm of Robert Donald junior & Co. I was counsel for the company in that suit and have been concerned, as counsel for them or for some of the members under other firms, in at least one hundred causes in which the plaintiffs have received judgements in their favor and I believe have been as successful in collecting monies under judgements, as is usually the case with citizens of the state of Virginia. I recollect a case in the court of the county of Cumberland, in which Robert Donald was plaintiff against Rolfe Eldridge Defendant, upon a bond, judgement was given for the plaintiff. The defendant obtained an injunction from the chancery side of the same court to stay proceedings &c. upon the suggestion that the debt was originally due to british subjects who were merchants and partners and had been changed by obtaining a Bond to Donald in his individual capacity, who was an American citizen. Upon application the suit was brought before the chancellor by certiorari and the injunction dissolved during the same time. The money for which Judgement was rendered has been since paid I beleive to my agent, and passed in account with me to the credit of the company of which Donald was a member.
          I am now concerned in several suits in the High court of chancery for the purpose of forecloseing mortgages executed to british subjects. They have not yet come to a descision. I entertain no doubt however but that the decrees will be for forecloseing the mortgages and the payment of the money secured by them.
          
          It may be observed upon the whole that there have been temporary delays in some of the courts, attending the recovery of Debts of the description before mentioned, but it is certain that many Judgements have been rendered for them and monies paid by means of compulsory prosess in pursueance of those Judgements.
          I am now in great haste. If any further information within my knowledge be necessary I shall take pleasure in communicateing it upon request.—I am sir with very great Respect your Obdt. servt.,
          
            Wm. B. Giles
          
        